Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “an input for receiving input information from the set of physiological sensors associated with users in the area illuminated by the lighting system and for receiving information about the location of the users within the area; and an output for controlling the outdoor street and/or public space light of the lighting system, wherein the controller is adapted to: - determine, from the input information, anxiety of the user or users when in or approaching a particular region of the area; and - alter the output in an attempt to reduce the anxiety, wherein the controller is adapted to calibrate the system to physiological signals of multiple users within the area” as required by claim 4; “an input for receiving input information from the set of physiological sensors associated with users in the area illuminated by the lighting system and for receiving information about the location of the users within the area; and an output for controlling the outdoor street and/or public space light of the lighting system, wherein the controller is adapted to: - determine, from the input information, anxiety of the user or users when in or approaching a particular region of the area; and - alter the output in an attempt to reduce the anxiety, wherein the received information about the location of the users within the area is based on a detection of coded light output” as required by claim 5; “receiving input information from physiological sensors for detecting anxiety associated with users in the area illuminated by the lighting system; receiving information about the location of the users within the area; and determining, from the input information, anxiety of a user or users when in or approaching a particular region of the area; controlling the lighting system in an attempt to reduce the anxiety; and wherein the controlling includes calibrating the system to physiological signals of multiple users within the area” as required by claims 9 and 15; and “receiving input information from physiological sensors for detecting anxiety associated with users in the area illuminated by the lighting system; receiving information about the location of the users within the area; and determining, from the input information, anxiety of a user or users when in or approaching a particular region of the area; and controlling the lighting system in an attempt to reduce the anxiety, wherein the received information about the location of the users within the area is based on a detection of coded light output from a network of outdoor street and/or public space lights” as required by claim 14. Claims 2, 6 thru 8 are allowed based upon their dependency to claim 4, claim 3 is allowed based upon its dependency to claim 5, and claims 10 thru 13 are allowed based upon their dependency to claim 9.

Claims 2-15 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844